PER CURIAM:
Stephen M. Chrzan, Jr., appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Chrzan v. Butler, No. 5:13-ct-03156-BO (E.D.N.C. filed May 29, 2014; entered May 30, 2014 & July 31, 2015), We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.